                                                               Case 2:21-cv-01445-APG-EJY Document 16 Filed 08/26/21 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                ALLISON L. KHEEL, ESQ.
                                                           2    Nevada Bar No. 12986
                                                                300 S. Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: akheel@fisherphillips.com
                                                                Attorneys for Defendant Delacan, LLC
                                                           6

                                                           7                            UNITED STATES DISTRICT COURT

                                                           8                                  DISTRICT OF NEVADA

                                                           9    EDWARD DE LEON, Individually and On ) Case No.: 2:21-cv-01445-APG-EJY
                                                                Behalf of All Others Similarly Situated, )
                                                          10
                                                                                                         ) STIPULATION AND ORDER TO
                                                          11                          Plaintiff,         ) EXTEND TIME FOR DEFENDANT
                                                                                                         ) TO ANSWER OR OTHERWISE
FISHER & PHILLIPS LLP




                                                          12           vs.                               )   RESPOND TO PLAINTIFF’S
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                         )         COMPLAINT
                                                          13    DELACAN, LLC,                            )
                                                                                                         )        (First Request)
                                                          14
                                                                                   Defendant.            )
                                                          15
                                                                        IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                          16
                                                                record that Defendant, Delacan, LLC (“Defendant”) will have a twenty-one (21) day
                                                          17
                                                                extension of time, up to and including, September 16, 2021, to file its answer or
                                                          18
                                                                otherwise respond to Plaintiff’s Complaint (ECF No. 1). Defendant recently retained
                                                          19
                                                                counsel and needs additional time to evaluate and respond to the specific factual
                                                          20
                                                                allegations in this matter.
                                                          21
                                                                ///
                                                          22
                                                                ///
                                                          23
                                                                ///
                                                          24
                                                                ///
                                                          25
                                                                ///
                                                          26
                                                                ///
                                                          27
                                                                ///
                                                          28

                                                                                                       -1-
                                                                FP 41406292.1
                                                               Case 2:21-cv-01445-APG-EJY Document 16 Filed 08/26/21 Page 2 of 2




                                                           1            Accordingly, this stipulation is sought in good faith. This is the first request for

                                                           2    an extension of this deadline.

                                                           3            Dated this 26th day of August, 2021.

                                                           4

                                                           5      FISHER & PHILLIPS, LLP                          HODGES & FOTY, LLP
                                                           6
                                                                  By: /s/ Allison L. Kheel____                     By: _ /s/ Don J. Foty___________
                                                           7
                                                                  Allison L. Kheel, Esq.                          Don J. Foty
                                                           8      300 S. Fourth Street                            (admitted Pro Hac Vice)
                                                                  Suite 1500                                      4409 Montrose Blvd., Suite 200
                                                           9      Las Vegas, NV 89101                             Houston, TX 77006
                                                                  Attorneys for Defendant
                                                          10                                                      Esther C. Rodriguez, Esq.
                                                          11                                                      Rodriguez Law Offices, P.C.
                                                                                                                  10161 Park Run, Suite 150
FISHER & PHILLIPS LLP




                                                          12                                                      Las Vegas, NV 89145
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13                                                      Anthony J. Lazzaro
                                                                                                                  (Admitted Pro Hac Vice)
                                                          14                                                      Alanna Klein Fisher
                                                          15                                                      (Admitted Pro Hac Vice)
                                                                                                                  Lori M. Griffin
                                                          16                                                      (Admitted Pro Hac Vice)
                                                                                                                  The Lazzaro Law Firm, LLC
                                                          17                                                      34555 Chagrin Blvd., Suite 44022
                                                                                                                  Moreland Hills, OH 44022
                                                          18

                                                          19                                                      Attorneys for Plaintiff

                                                          20                                           ORDER

                                                          21            IT IS SO ORDERED:
                                                          22

                                                          23                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                        August 26, 2021
                                                          24
                                                                                                       DATE
                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                            -2-
                                                                FP 41406292.1
